Citation Nr: 1211011	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a deviated nasal septum.

2. Entitlement to service connection for sinusitis with vertigo.

3. Entitlement to service connection for a left ear disability (to include hearing loss).

4. Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to May 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral plantar fasciitis rated 0 percent, effective February 27, 2007 and denied service connection for deviated septum, a left ear disability, and sinusitis with vertigo.  An interim April 2008 rating decision increased the rating for plantar fasciitis to 10 percent throughout.  An interim June 2010 rating decision granted service connection for tinnitus rated 10 percent, effective January 20, 2010.  

In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing and during a subsequent 30 day abeyance period the Veteran submitted additional evidence with a waiver of initial RO consideration.  

In January 2012 the Board sought translation of Spanish language private treatment records; the translation has been associated with the claims file.        
 
The matters of service connection for a deviated septum and sinusitis with vertigo and an increased rating for bilateral plantar fasciitis are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  



FINDING OF FACT

A chronic left ear disability (to include hearing loss) was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a left ear disability (to include hearing loss).  


CONCLUSION OF LAW

Entitlement to service connection for a left ear disability (to include hearing loss) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in March 2008 and May 2010.  The examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A February 2004 STR notes that the Veteran's hearing was within normal limits in the left ear and that he reported hearing a clicking sound that may have been related to acoustic reflex testing.  

A December 2005 VA outpatient treatment record notes that the Veteran complained of a clicking feeling in his left ear causing light headedness.

At the April 2007 VA examination the Veteran reported a history of clicking noises in the left ear.  The examiner listed the Veteran's problem as sinusitis, deviated nasal septum with vertigo secondary to left ear infection and sinusitis.  Examination of the ears reveled clear ear canals, dull tympanic membranes, and no discharge.  

On April 2007 audiological evaluation (at El Paso Hearing Aid & Audiology Center), puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
5
10
0

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The Veteran reported a clicking sound when he was exposed to loud noise.  It was noted that the Veteran had unilateral (left ear) tinnitus since 2003, he was unable to be around loud noise as it precipitated onset of the tinnitus, and that his account of the loudness/pitch of tinnitus was a clicking sound.  

At the March 2008 VA examination, the Veteran reported a constant clicking noise in his left ear.  Examination of the ears revealed serous fluid build-up bilaterally with no evidence of wax build-up.  

On the Veteran's May 2008 VA Form 9 (substantive appeal) he reported that he was not claiming left ear hearing loss, but an injury to the tiny bones and cartilage in his left ear which caused a clicking noise.  

A September 2008 VA outpatient treatment record notes that the Veteran had initially complained of a sore throat that resolved but had a current complaint of left ear ache with pain of 7/10.  The assessment was upper respiratory infection (URI) viral syndrome.  

At a May 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
10
LEFT
10
15
10
5
10

Speech audiometry revealed speech recognition ability 100 percent in the left ear.  The Veteran reported that he had tinnitus characterized by clicking and ringing sensations since 2003.  The diagnosis was clinically normal hearing in the left ear and bilateral constant severe tinnitus.  The examiner opined that the Veteran's tinnitus was the result of military noise exposure.  

At the January 2011 Travel Board hearing the Veteran testified that in service he felt a crunch or click in his left ear and that subsequently every few months he heard a loud clicking noise and his ear crunched up and throbbed.  He noted that he had ringing, throbbing, and contracting in his left ear.  See the January 2011 Board hearing transcript.  

The threshold question that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has, or during the pendency of the claim/appeal has had, the disability for which service connection is sought, i.e. a left ear disability.  In the absence of proof of a current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran initially included hearing loss in his original claim.  He later clarified that he was not claiming left ear hearing loss.  In any event, a hearing loss disability by VA standards was not shown in service and there is no audiometry of record that shows or suggests that he now has (or since he filed his claim has had) a left ear hearing loss disability as defined in 38 C.F.R. § 3.385.  The audiometry during the pendency of this claim does not show such disability.  Accordingly, service connection for left ear hearing loss is not warranted.  See Brammer, 3 Vet. App. at 225.  Next, the Board must address whether the Veteran may have a left ear disability other than hearing loss.  

The Veteran's STRs show a complaint of a clicking noise in the ears; they are otherwise silent for complaints, findings, treatment, or diagnosis relating to the left ear.  As will be discussed below, the preponderance of the evidence supports a finding that the clicking noise in the Veteran's left ear is related to his service-connected tinnitus (notably service connection for tinnitus was granted in a June 2010 rating decision).  The Veteran's tinnitus has been described in audiological evaluations as a clicking noise in the left ear.  He also testified that there was a physical component of throbbing, crunching, and clicking which he felt was related to the small bones in his left ear.  

While the Veteran is competent to report symptoms that are capable of lay observation (such as clicking, throbbing, and other left ear sensations), the diagnosis of underlying pathology/disability related to such symptoms is a medical question that is not capable of resolution through such lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Hence, the Veteran's statements that he has a left ear disability manifested by symptoms apart from a clicking noise are not competent evidence.  However, none of the medical evidence of record including examinations by VA providers indicates or suggests that the Veteran has a left ear disability, apart from already service-connected tinnitus.  There is no competent medical evidence of record that shows or suggests that the Veteran has a left ear disability (other than already service-connected tinnitus).  Comprehensive examinations of the ear have attributed the Veteran's described symptomatology of a clicking noise to tinnitus and have not found other distinct left ear disability or pathology suggestive of disability.

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a left ear disability, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a left ear disability there is no valid claim of service connection for such.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.    



ORDER

Entitlement to service connection for a left ear disability (to include hearing loss) is denied.


REMAND

Regarding service connection for deviated nasal septum and sinusitis with vertigo and the rating for bilateral plantar fasciitis, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

Deviated Nasal Septum and Sinusitis with Vertigo

The Veteran's STRs note that he was found to have a deviated nasal septum and upper respiratory complaints including congestion in service although there is no report of nasal trauma.  He has described various sinus related complaints (including vertigo) during service and thereafter.  Post-service treatment records show continued treatment for such disabilities since his separation from service.

The Veteran identified receiving treatment at a Virginia Beach Emergency Center and with private providers (some located in Mexico).  While the Veteran submitted some records from private Mexican providers, it is unclear whether the complete treatment records of all private treatment the Veteran received since service are of record and the records of emergency treatment in Virginia Beach have not been sought.  Accordingly, the RO should solicit from the Veteran a chronological listing of all private treatment he has revived for deviated nasal septum and sinusitis with vertigo since his discharge from service and secure such records.       

The March 2008 VA examiner diagnosed chronic maxillary sinusitis with vertigo and polyps retention cyst with mild nasal septal deviation.  However, the opinion was essentially that the Veteran's disabilities were not related to service as there was no documentation of severe trauma in service.  However, the opinion does not address whether the Veteran had sinusitis of non-traumatic origin that may be related to the Veteran's service.  Essentially, the opinion is inadequate as it does not contain a sufficiently detailed explanation of rationale that takes into account the Veteran's entire in-service and post-service clinical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, the examination was by a nurse practitioner and other providers have noted that due to the Veteran's vertigo component of the sinusitis, evaluation by an otolaryngologist was indicated. Accordingly, further development is required.

Plantar Fasciitis

At the January 2011 Travel Board hearing the Veteran testified that his bilateral plantar fasciitis had worsened in severity since his last examination.  As the Veteran's last VA examination was in March 2008, a contemporaneous VA examination to assess the current severity of the disability is indicated.  Updated treatment records should also be secured on remand.  

Accordingly, the case is REMANDED for the following:

1. Secure for the record, copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from March 2010 to the present.  

The RO should also ask the Veteran to identify (by chronological listing) all providers of any private evaluation and/or treatment he received for plantar fasciitis, deviated nasal septum, and sinusitis with vertigo since his separation from service, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are: (1) the complete records from the Mexican providers that treated the Veteran; (2) the records of emergency treatment in Virginia Beach, Virginia; (3) any other private treatment the Veteran received since service.

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. Obtain translation for any non-English evidence received pursuant to instruction number one.  

3. When all of the development requested above has been completed, the RO/AMC should arrange for an examination of the Veteran by an otolaryngologist (ENT) to determine the nature and likely etiology of his deviated nasal septum and sinusitis with vertigo. The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should note the Veteran's lay testimony regarding in-service injury and symptoms regarding the nose and sinuses.  Following examination of the Veteran, and review of the entire claims file, the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) the Veteran's current sinus and nose disabilities (with vertigo). 

b. Please indicate whether it is at least as likely as not (a 50% or greater probability) that the diagnosed disabilities are related to the Veteran's active service.  Please determine and discuss the likely etiology for the disabilities (including if sinusitis with vertigo is of non-traumatic origin) with an explanation for that opinion.   

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate. 

4. The RO/AMC should arrange for an appropriate examination of the Veteran to determine the current nature and severity of his bilateral plantar fasciitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Findings reported should include detailed descriptions of any (and all) symptoms, impairment, and associated limitation of function, of the disability.  

5. The RO should then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


